Citation Nr: 0000587	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected musculoskeletal low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which denied a disability evaluation in 
excess of 20 percent for the service-connected low back 
disorder.  It was remanded by the Board in October 1998 for 
additional development and now it is back at the Board.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the matter on appeal has been obtained and 
developed by the agency of original jurisdiction.

2.  The service-connected low back disorder has not been 
shown to be currently manifested by severe limitation of 
motion of the lumbar spine, severe intervertebral disc 
syndrome, with recurrent attacks and intermittent relief, or 
severe lumbosacral strain.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased rating for the service-connected low back disorder, 
and VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  A disability evaluation in excess of 20 percent for the 
service-connected low back disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5292, 5293, 
5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Schedule provides for a 20 percent rating for moderate 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292); moderate intervertebral disc syndrome, with recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain, with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293 and 5295 (1999).

A 40 percent rating is warranted for severe limitation of the 
motion of the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293 and 
5295 (1999).

The pertinent evidence of record:

The veteran is service-connected for lumbosacral strain, with 
a rating of 20 percent currently in effect under Diagnostic 
Code 5295 on account of muscle spasm on extreme forward 
bending and loss of lateral spine motion.  The matter on 
appeal was remanded in October 1998 essentially to have the 
veteran re-examined and to obtain a medical opinion as to 
whether the diagnosed arthritis and disc disease are related 
to the service-connected lumbosacral strain.  The development 
has been accomplished and the claim is now ready for its 
disposition on appeal.

Service medical records reveal that in 1965 herniation of 
nucleus pulposus, lumbar spine was diagnosed.  In November 
1965, the veteran was discharged from the hospital to limited 
duty.  He continued to experience low back pain.  On 
examination for separation in May 1966 he stated that he 
could not bend and touch his toes without bending his knees 
because there was pain in his spine.

On VA examination in January 1967 the diagnosis was obesity 
with back strain, secondary to it.  In a February 1967 rating 
decision, the RO denied service connection for a back 
condition based on a finding that the exogenous obesity with 
back strain, as a constitutional or developmental 
abnormality, was not a disability under the law.  In a May 
1995 rating decision, the RO found that the denial in 
February 1967 constituted clear and unmistakable error and 
granted service connection and a 20 percent rating for 
musculoskeletal low back strain, under diagnostic code 5257, 
effective July 1966.

The veteran submitted private medical records from M. D. 
Stephanides, M.D., dated from 1970 to 1984.  He reportedly 
had a car accident in September 1970.  He claimed that he 
collided with a car that had struck him repeatedly from 
behind, and had strained his back, causing moderate low back 
pain.  Dr. Stephanides opined that the veteran sustained an 
acute ligamentous strain of the back.  In December 1970, he 
was permitted to return to full work activities.  In July 
1971, he reported considerable back pain for a period of four 
to five days and a myelogram revealed that he had only four 
lumbar vertebrae.  The impression was central herniation of 
the nucleus pulposus between L4 and S1, causing almost 
complete obstruction in the spinal canal and interspace 
narrowing between L4 and S1 with minimal spurs posteriorly.  
In July 1971, he underwent an excision of a herniated disc at 
the lumbosacral junction and a spinal fusion at the 
lumbosacral junction.

Private treatment records from Peter Upton, M.D. reveal that 
the veteran injured his neck in February 1989 and in December 
1989 he underwent a C5-C6 port on the left side.  Herniated 
disc, C5-C6, left was diagnosed.

On VA examination in July 1995, the veteran reported that 
after he injured his lower back falling off a telephone pole 
during service, he was in and out of hospitals with a 
ruptured disc.  After service he continued to have back 
problems, but entered the police force and was injured while 
driving a car that was rear-ended.  He indicated that he 
ruptured the L4 disc and was told at that time, by a doctor, 
that the L5-S1 had fused together as a result of a prior 
injury.  It was noted that magnetic resonance imaging (MRIs) 
of the neck and lower spine had been taken in December and 
February at the VA Medical Center (VAMC) in Baltimore.  He 
was employed as a private investigator.  The veteran's 
complaints included pain in the lower back and an inability 
to run.  On physical examination, he walked slowly supporting 
himself with a cane.  He was bending over and did not have a 
limp.  There was loss of lumbar lordosis.  There was 
tenderness over the sacroiliac joints, bilaterally, more on 
the left than the right.  There was no motion of the lumbar 
spine when the veteran as asked to bend forward or 
hyperextend.  Normal position when standing was 20 degrees 
forward flexion of the trunk.  He would not extend his trunk 
from that point by 10 degrees.  Nor would he forward flex 
more than 10 degrees.  Lateral rotation and lateral rotation 
were also 0 degrees.  Examination of the lower extremities 
revealed normal objective findings although the veteran 
stated that the outer aspect of his right thigh was numb at 
times and there was a burning sensation, but not at present.  
It was impossible to examine deep tendon reflexes as the 
veteran kept all of his joints very stiff.  Any passive 
straight leg raising caused allegedly severe pain in the 
lower back.  Status post lumbar diskectomy for a degenerative 
osteoarthritis and degenerative disc disease was diagnosed.

VA outpatient treatment records dated from 1994 to 1996 
showed occasional treatment for complaints of low back pain.  

At a December 1997 RO hearing, the veteran offered testimony 
in support of his claim for an increased rating for the 
service-connected lumbosacral strain.  The testimony included 
statements from the veteran describing the history of the 
service-connected disability and restating his belief that a 
rating in excess of 20 percent is warranted due to the 
constant pain and muscle spasms, which, in his opinion, are 
severely disabling.  He was still employed as a private 
investigator and regulated his work.  The transcript of this 
hearing is of record and has been carefully reviewed.

On VA examination in February 1998 the examiner indicated 
that it was unlikely that all of the veteran's current 
symptomatology dated back to his service-connected injury in 
the 1960s and that the September 1970 accident seemed to have 
significantly increased his problem.  The examiner opined 
that while the veteran did have problems with the lumbosacral 
spine dating back to service, his symptoms had intensified 
since that point in a manner unrelated to the original 
injury.

According to the report of a February 1999 VA medical 
examination, the veteran injured his back during service in 
1964 when he fell while climbing a telephone pole.  He saw a 
doctor, but there was no specific diagnosis.  He was treated 
with traction and improved to some degree, but his back pain 
persisted.  In September 1970 (after service), he re-injured 
his back when he was involved in a high-speed motor vehicle 
accident and his car was struck from behind.  In July 1971, 
he underwent a laminectomy and fusion of the L4-S1 and he had 
had, since then, constant low back pain across the lower 
back, with frequent radiation down both posterior thighs, 
associated with burning and numbness, the pain intensified by 
prolonged sitting, but eased by rest.  The veteran said that 
he took Tylenol 3 with codeine, with only minimal relief, and 
that he had been forced to avoid all but sedentary activity.

The examiner reviewed the claims folder and described the 
veteran as a well-developed, but overweight, individual in no 
distress.  There was an eight-inch well-healed laminectomy 
incision on the lumbosacral spine area, but no tenderness or 
paraspinal spasm.  Straight leg raising was negative, 
bilaterally.  There were 20 degrees of forward flexion, 10 
degrees of  backward extension, 30 degrees of lateral 
flexion, bilaterally, and 25 degrees of rotation, also 
bilaterally.  The veteran claimed pain on all movement and 
inability to move beyond the above limits but there was no 
objective evidence of either.

On examination, the veteran arose and stood slowly and wore a 
back brace, which he removed for the examination.  He used a 
cane, although he did not appear to require it.  His gait was 
slow and cautious, but without specific limp.  He refused to 
hop, squat and walk on his heels or toes.  He stood and 
ambulated with the lumbosacral spine flexed at 20 degrees.  
The neurological examination, including sensation, motor 
function, and deep tendon reflexes, was normal.  The 
impression was a chronic strain of the lumbosacral spine, 
status post laminectomy and fusion, L4-S1, and it was noted 
that the veteran's current back problem was no doubt related 
to both his service-connected 1964 injury and his subsequent 
motor vehicle accident in 1970 but that, unfortunately, it 
was not possible to be certain exactly what percentage of the 
pain is related to each incident.  The veteran was noted to 
currently be in pain, so there would be no additional limits 
of range of motion or other objective findings secondary to 
pain, and the marked limit of range of motion on physical 
exam was not substantiated by objective findings.

Analysis:

As clearly shown above, a rating exceeding 20 percent is not 
warranted in the present case because the record does not 
show that there is severe limitation of the motion of the 
lumbar spine, severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, or severe 
lumbosacral strain.  The complaints of at least a marked 
limitation of motion, with pain and inability to move beyond 
certain points, have not been objectively confirmed, as it 
has been noted that there is no objective evidence confirming 
them.  Also, while there may be evidence of arthritis and 
maybe also evidence of a disc disease in the record, the fact 
remains that, even if both diseases were considered service-
connected (which they are not), they have not been shown to 
produce sufficient disability so as to warrant a rating 
higher than the current 20 percent at this time.

The more recent clinical findings show that the veteran had 20 
degrees of forward flexion; 10 degrees of  backward extension; 
30 degrees of lateral flexion, bilaterally; and 25 degrees of 
rotation, bilaterally.  The 1999 VA examiner found that the 
marked limit of range of motion on physical exam was not 
substantiated by objective findings.  Thus, this evidence does 
not show that motion is severely limited to support a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).

With respect to Diagnostic Code 5293 (intervertebral disc 
syndrome), despite the veteran's complaints, neurological 
examination, including sensation, motor function, and deep 
tendon reflexes, was normal on VA examinations in 1995 and 
1999.  Therefore, the medical evidence does not demonstrate 
that the veteran's low back disability is currently 
manifested by symptomatology reflecting a severe disability 
pursuant to Diagnostic Code 5293.

The Board has also considered assigning the veteran an 
increased disability evaluation under Diagnostic Code 5295; 
however, there have been no findings of listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of motion, or abnormal mobility on forced 
motion so as to warrant a 40 percent rating for lumbosacral 
strain.

The Board concludes that the 20 percent rating assigned is 
appropriate for these manifestations and that the findings do 
not more nearly approximate the next higher, or 40 percent, 
rating for a disability of the lumbar spine.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).  The 
lay contentions offered in conjunction with this claim for 
increased compensation benefits are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and therefore, such contentions cannot 
serve to establish a finding of increased disability due to 
the service-connected low back disorder.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
20 percent for the service-connected low back disability.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  See 38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected low back disability 
are, however, already contemplated by the 20 percent rating.  
On examination in 1999, the examiner noted that the veteran 
was in pain and that there would be no additional limits of 
range of motion or other objective findings secondary to 
pain.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  There 
is no indication in the current record that pain due to 
disability of the lumbar spine causes functional loss greater 
than that contemplated by the currently assigned 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function."  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (1999).  For 
example, in the 1999 VA examination report, the examiners 
provided measurements of range of motion, and noted the 
veteran's complaints of pain.  Remand for further development 
of the medical evidence is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  

Accordingly, for the reasons discussed above, the currently 
assigned rating for the veteran's low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for an increased rating for service-
connected musculoskeletal low back strain.   


ORDER

A disability evaluation in excess of 20 percent for the 
service-connected musculoskeletal low back strain is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

